 1    Dianne Crandell Kerns, Trustee
      Office of the Chapter 13 Trustee
 2    Mailing Address:
      31 North 6th Avenue, Suite105-152
      Tucson, AZ 85701
 3    TELEPHONE 520.544.9094
      FACSIMILE 520.544.7894
 4    MAIL@DCKTRUSTEE.COM


 5

 6

 7

 8
                                          United States Bankruptcy Court
 9                                               District Of Arizona
10

11

12
      In re:                                           )
13
                                                       )
14    GUADALUPE C. BACHELIER                           )          Case No. 4:17-bk-661-SHG
                                                       )
15                                                     )
                                                       )
16
                                           Debtor      )          Chapter 13
17                                                     )
      Last four digits of Social Security No(s).: 1560 )
18                                                     )
      __________________________________________)
19

20
                                                   Notice of Return of
21                                 Proposed Stipulated Order on Confirmation (SOC)
                                              Notice of Motion to Dismiss
22
                                                           And
23                                 Notice of Intent to Upload Order Dismissing Case

24
                Dianne C. Kerns, Trustee for the above-captioned estate, hereby gives notice of return of
25

26    the proposed Stipulated Order on Confirmation. On 06/01/2020 the Trustee’s office sent n email

27    to debtor’s counsel stating the below item(s) from the Trustee’s evaluation had not been
28
      addressed and/or resolved.



     Case 4:17-bk-00661-SHG                Doc 150 Filed 06/17/20 Entered 06/17/20 10:02:49          Desc
                                            Main Document    Page 1 of 3
 1           1. The Trustee objects to confirmation because Proofs of Claim 1, 2, 4, 15, and 16 state
                the debtor’s name is Lupita C. Bachelier however this name has not been listed as an
 2
                AKA on the debtor’s petition. This objection may be resolved by amending the
 3              debtor’s petition to add AKA: Lupita C. Bachelier.

 4           To date there has been no resolution regarding these items and, as a result, the SOC is
 5
      being returned. Please note that the complete SOC audit has not been completed and will
 6
      not continue until all items have been addressed and resolved.
 7

 8           The Trustee reserves the right to raise any further objections that may become apparent at

 9    a later date. The Trustee further gives notice that the debtor is required to resolve the above
10
      issues, resubmit the Order Confirming Plan to the Trustee and file a Notice with the Court stating
11
      the issues have been resolved.
12

13           This Notice will serve as the Trustee’s Motion to Dismiss the case in the event the above
14    issues are not resolved within 30 days from the date of this Notice.
15
             Pursuant to L.R.B.P. 2084-10(b), the Debtor has 30 days to comply with the Trustee’s
16
      requests, or the Trustee will upload and serve a proposed dismissal order stating the Debtor has
17

18    failed to comply with the Trustee’s request. If the Debtor is unable to comply with the

19    requirements within 30 days, an extension of time should be requested from the Bankruptcy
20    Court stating the reasons for the delay.
21
             Dated this 17th day of June, 2020.
22

23                                                  OFFICE OF THE CHAPTER 13 TRUSTEE
                                                    7320 N. La Cholla #154-413
24                                                  Tucson, AZ 85741
25

26                                                  By /s/ DCK 011557
27
                                                       Dianne C. Kerns, Chapter 13 Trustee

28




     Case 4:17-bk-00661-SHG            Doc 150 Filed 06/17/20 Entered 06/17/20 10:02:49                 Desc
                                        Main Document    Page 2 of 3
 1    A copy of the foregoing NOTICE OF RETURN OF PROPOSED STIPULATED ORDER
      ON CONFIRMATION (SOC), NOTICE OF MOTION TO DISMISS AND NOTICE OF
 2
      INTENT TO UPLOAD ORDER DISMISSING CASE
 3    was filed with the United States Bankruptcy Court and a copy
      transmitted via electronic or first class
 4    mail this 06/17/2020 to:
 5
      Guadalupe C. Bachelier
 6    9310 N. Broken Lance Dr.
      Tucson, AZ 85742-9007
 7    Debtor
 8
      Alan Solot, Esq.
 9    2701 E. Speedway #203
      Tucson, AZ 85716
10    Attorney for Debtor
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case 4:17-bk-00661-SHG      Doc 150 Filed 06/17/20 Entered 06/17/20 10:02:49   Desc
                                  Main Document    Page 3 of 3
